DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kose Takehiro et al., WO 2016076371 (machine translation).
Regarding claim 1, Takehiro et al., teaches a binder for a secondary battery (abstract), comprising a fluorine-containing polymer (A) (abstract); and polyvinylidene fluoride (B) (pg. 3, section [7]) the fluorine-containing polymer (A) containing: a polymerized unit based on vinylidene fluoride (pg. 3, section [7]); a polymerized unit based on tetrafluoroethylene (pg. 3, section [7]); and a polymerized unit based on a monomer (2-2) represented by the following formula (2-2):  (pg. 2, last third of page) a hydrogen atom or a C1-C8 hydrocarbon group (pg. 2, last third of page); R.sup.8 is a C1-C8 hydrocarbon group; and Y.sup.1 is an inorganic cation or an organic cation (pg. 2, last third of page). Regarding claim 2, Takehiro et al., teaches wherein the fluorine-containing polymer (A) and the 
Regarding claim 7, Takehiro et al., teaches an electrode mixture for a secondary battery (abstract), comprising a mixture that contains at least: the binder for a secondary battery according to claim 1, a powdery electrode material for a battery; and water or a nonaqueous solvent (pg. 23, Example 1).
Regarding claim 8, Takehiro et al., teaches an electrode for a secondary battery, comprising the binder for a secondary battery according to claim 1 (abstract; pg. 25).
Regarding claim 9, Takehiro et al., teaches a secondary battery comprising the electrode for a secondary battery according to claim 8 (abstract; pg. 25).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 5 and  6 is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kose Takehiro et al., WO 2016076371 (machine translation).Regarding claim 5, Takehiro et al., does not teach wherein the fluorine-containing polymer (A) has a storage elastic modulus of 1000 MPa or lower at 25.degree. C. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 6, Takehiro et al., does not teach wherein the fluorine-containing polymer (A) has a storage elastic modulus of 800 MPa or lower at 25.degree. C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichisaka et al., US 2015/0137029; Asano et al., EP 3447831; Kitahara et al., EP 3608992.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727